Exhibit 10.2

 

TRANSITION SERVICES AGREEMENT

 

This is a Transition Services Agreement (hereinafter referred to as the
“Agreement”), dated as of October 19, 2016, between Saul V. Reibstein
(hereinafter referred to as the “Employee”) and Penn National Gaming, Inc. and
its affiliates (hereinafter referred to as the “Employer”).  In consideration of
the mutual promises and commitments made in this Agreement, and intending to be
legally bound, Employee, on the one hand, and the Employer, on the other hand,
agree to the terms set forth in this Agreement.

 

1.                                      Retirement.  Employer and Employee
hereby agree that Employee will continue to serve in his current role (and
receive compensation at the current level) as the Company’s Executive Vice
President, Finance, Chief Financial Officer and Treasurer until December 31,
2016, as of which date Employee will retire from such position (“Officer
Retirement Date”).  Employee will be deemed to have resigned from all officer,
director or other such positions at Employer and any of its subsidiaries and
affiliates as of the Officer Retirement Date and shall execute any documents
that Company may request to reflect such resignations.

 

2.                                      Transition Services.

 

(a)                                 Commencing on the first day after the
Officer Retirement Date through December 31, 2017 (the “Transition Period”),
Employee shall serve as an Executive Advisor to Employer.  The Transition Period
shall terminate immediately upon the death or Disability (as defined below) of
Employee.  In addition, either party may terminate the Transition Period prior
to its scheduled expiration upon 10 days’ prior written notice in the event of
the other party’s material breach of this Agreement. For purposes of this
Agreement, “Disability” shall mean the unavailability of Employee for the
Employee’s duties hereunder for 30 consecutive days as a result of incapacity
due to mental or physical illness.  In the event of the termination of this
Agreement prior to the end of the Transition Period in connection with the
death, Disability or suitability of Employee, Employee will receive no further
cash payments and all of Employee’s outstanding equity awards described on
Schedule 1 hereto (the “Outstanding Equity Awards”) shall become fully vested as
of such termination date.  In addition, for the avoidance of doubt, upon
termination or expiration of this Agreement, no payments shall be made to
Employee or his estate, heirs or assigns pursuant to the Employment Agreement,
dated November 25, 2013, as amended (the “Employment Agreement”), by and between
Employer and Employee, including any payments under Section 3.4 of the
Employment Agreement.

 

(b)                                 In his capacity as Executive Advisor,
Employee shall render such services as may be requested from time to time by the
Chief Executive Officer or the Chief Financial Officer of Employer, at such
times and locations as may be reasonably requested by Employer through the
Transition Period.  Employee shall be treated as an employee of the Employer
during the entire Transition Period.

 

(c)                                  In consideration of the foregoing, Employer
shall pay Employee cash compensation representing eighteen months of his current
base salary, payable in equal installments over the Transition Period and in
accordance with the Employer’s regular payroll practices for employees, and
shall reimburse Employee for all reasonable expenses incurred by Employee in
accordance with the Employer’s policies during the Transition Period. During the

 

--------------------------------------------------------------------------------


 

Transition Period, Employer shall provide health benefits to Employee in the
same manner and cost provided to other similarly situated employees, after which
time Employer, if and to the extent applicable, shall make COBRA available at
then current costs and terms for a period of eighteen months.  In addition,
during the Transition Period, Employee shall continue to be eligible to
participate in Employer’s retirement and deferred compensation plans and shall
be entitled to ten (10) days of paid vacation time. As an employee of the
Employer, all of Employee’s Outstanding Equity Awards shall continue to vest in
accordance with their terms through the Transition Period.  In recognition of
Employee’s service as Employer’s Executive Vice President, Finance, Chief
Financial Officer and Treasurer since 2013, all Outstanding Equity Awards shall
become fully vested on December 31, 2017. All Outstanding Equity Awards that are
stock options will be exercisable for the remainder of the term of the
applicable stock option award.  All Outstanding Equity Awards that are settled
in cash will be paid out on the last day of the Transition Period.

 

(d)                                 In addition, in recognition of Employee’s
service as Employer’s Executive Vice President, Finance, Chief Financial Officer
and Treasurer throughout 2016, Employee shall be eligible to receive an annual
short-term (EBITDA-based) incentive bonus for fiscal year 2016 under Employer’s
annual short-term incentive plan in an amount calculated on a consistent basis
with amounts paid to Employer’s Executive Vice Presidents and at such time as
any such short-term incentive bonus is paid to Employer’s Executive Vice
Presidents; provided, that the percentage of Employee’s base salary payable at
the applicable performance thresholds under the annual short-term incentive
bonus shall be multiplied by 150% from the percentages previously fixed by the
Compensation Committee of Employer’s Board of Directors (for example, a 50%
percent bonus result, would translate into a 75% bonus result).  Employee will
not be eligible to receive any cash bonus award (including pursuant to
Employer’s annual short-term incentive plan) or any additional equity award
(including performance shares for the 2017 and 2018 performance periods under
Employer’s Performance Share Program) during, or in connection with, the
Transition Period.  In addition, for the avoidance of doubt, Employee shall not
be entitled to any payment upon a change of control of the Company, including
pursuant to Section 8 of the Employment Agreement.

 

(e)                                  Employee and Employer agree that the mutual
representations, promises and agreements set out in the remainder of this
Agreement shall constitute further consideration for the settlement and release
of all claims as referred to in this Agreement.

 

(f)                                   For purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), each payment made
hereunder shall be considered a separate payment.  Notwithstanding any provision
of this Agreement to the contrary, the Officer Retirement Date shall not
constitute a separation from service for purposes of Section 409A.  If Employee
is considered a “specified employee” for purposes of Section 409A, and if any
payment under this Agreement is required to be delayed for a period six
(6) months after separation from service as defined in and pursuant to
Section 409A, such payment shall be delayed as required by Section 409A, and the
accumulated payment amounts shall be paid in a lump sum payment within ten
(10) days after the end of the six (6) month period.  If Employee dies during
the postponement period and prior to payment, the amounts withheld on account of
Section 409A shall be paid to the personal representative of Employee’s estate
within sixty (60) days after the date of Employee’s death.  With regard to any
provision herein that provides for

 

2

--------------------------------------------------------------------------------


 

reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits, to be provided in any other taxable year, and (iii) such
payments shall be made on or before the last day of Employee’s taxable year
following the taxable year in which the expense was incurred.  Notwithstanding
anything in this Agreement or otherwise to the contrary, in no event shall
Employer be liable for any additional tax, interest or penalty that may be
imposed on Employee pursuant to Section 409A, or for any damages for failing to
comply with Section 409A.  Subject to the foregoing sentence, in the event that
either: (1) the Internal Revenue Service issues any regulation interpreting
Section 409A, or (2) a court of binding, competent jurisdiction makes a
determination regarding Section 409A that would otherwise trigger the Employee’s
payment of the excise tax thereunder, the Employer agrees to negotiate with the
Employee to modify the timing and manner of such payment to comply with
Section 409A, if possible, so as to avoid the imposition of such Section 409A
interest and penalties.

 

3.                                      Certain Defined Terms.

 

(a)                                 When used in this Agreement, the word
“Releasees” means the Employer and all or any of its past and present parent,
subsidiary and affiliated corporations, companies, partnerships, joint ventures
and other entities and their groups, divisions, departments and units, and their
past and present directors, trustees, officers, managers, partners, supervisors,
employees, attorneys, agents and consultants, and their predecessors, successors
and assigns.

 

(b)                                 When used in this Agreement, the word
“Claims” means each and every claim, complaint, cause of action, and grievance,
whether known or unknown and whether fixed or contingent, and each and every
promise, assurance, contract, representation, guarantee, warranty, right and
commitment of any kind, whether known or unknown and whether fixed or
contingent.

 

4.                                      Release.

 

(a)                                 In consideration of the promises of the
Employer set forth in this Agreement, and intending to be legally bound,
Employee hereby irrevocably remises, releases and forever discharges all
Releasees of and from any and all Claims that he (on behalf of either himself or
any other person or persons) ever had or now has against any and all of the
Releasees, or which he (or his heirs, executors, administrators or assigns or
any of them) hereafter can, shall or may have against any and all of the
Releasees, for or by reason of any cause, matter, thing, occurrence or event
whatsoever through the effective date of this Agreement.  Employee acknowledges
and agrees that the Claims released in this paragraph include, but are not
limited to, (a) any and all Claims based on any law, statute or constitution or
based on contract or in tort on common law, and (b) any and all Claims based on
or arising under any civil rights laws, such as any Pennsylvania employment
laws, or Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.),
or the Federal Age Discrimination in Employment Act (29 U.S.C. § 621 et seq.)
(hereinafter referred to as the “ADEA”), and (c) any and all Claims under any
grievance or complaint procedure of any kind, and (d) any and all Claims based
on or arising out of or related

 

3

--------------------------------------------------------------------------------


 

to his recruitment by, employment with, the termination of his employment with,
his performance of any services in any capacity for, or any business transaction
with, each or any of the Releasees.  Employee also understands, that by signing
this Agreement, he is waiving all Claims against any and all of the Releasees
released by this Agreement; provided, however, that as set forth in section 7
(f) (1) (c) of the ADEA, as added by the Older Workers Benefit Protection Act of
1990, nothing in this Agreement constitutes or shall (i) be construed to
constitute a waiver by Employee of any rights or claims that may arise after
this Agreement is executed by Employee, or (ii) impair Employee’s right to file
a charge with the U.S. Equal Employment Opportunity Commission (“EEOC”), the
National Labor Relations Board or any state agency or to participate in an
investigation or proceeding conducted by the EEOC or any state agency. 
Notwithstanding the foregoing, Employee agrees to waive Employee’s right to
recover individual relief in any charge, complaint, or lawsuit filed by Employee
or anyone on Employee’s behalf.  In addition, by accepting the benefits
conferred upon Employee by this Agreement during the Transition Period, Employee
will be deemed to reaffirm the release contained in this Section 4 as of the
last day of the Transition Period.

 

(b)                                 Notwithstanding the foregoing, this
Agreement will not release any right of Employee (x) in his capacity as a
shareholder or owner in Employer or any of its affiliates or with respect to any
equity awards held by Employee, (y) to be indemnified for any act or omission in
his capacity as an employee, officer or director of Employer or any of its
affiliates (whether arising under contract, the governing documents of the
entity, state law or otherwise), or (z) in respect of the benefits owed to him
under this Agreement and vested benefits under Employer’s retirement or deferred
compensation plans.

 

5.                                      Certain Covenants by Employee.

 

(a)                                 Employee covenants and agrees not to sue the
Releasees and each or any of them for any Claims released by this Agreement and
to waive any recovery related to any Claims covered by this Agreement.  However,
the parties agree that this provision does not apply to any action filed by
Employee which is narrowly limited to seeking a determination of the validity of
this Agreement and/or the general release set forth in Section 4, above.

 

(b)                                 Employee further certifies that he is not
aware of any actual or attempted regulatory, SEC, EEOC or other legal violations
by Employer and that his retirement is not a result of retaliation based on the
exercise of any legal rights or opposition to any illegal practice.

 

(c)                                  Employee agrees to not directly or
indirectly make false, misleading, defamatory or derogatory statements about
Employer, Employer’s employees or Employer’s products or services.

 

(d)                                 Employee agrees to provide reasonable
additional transition assistance to Employer (including without limitation
assistance on regulatory matters, operational matters and in connection with
litigation) for a period of 12 months after the expiration of this Agreement at
no additional cost; provided, such assistance shall not unreasonably interfere
with Employee’s pursuit of gainful employment or result in Employee not having a
separation from service (as defined in Section 409A).

 

4

--------------------------------------------------------------------------------


 

6.                                      No Other Compensation or Benefits. 
Employee agrees that, except as expressly provided in this Agreement, there is
no compensation, benefits, or other payments due or owed to him by each or any
of the Releasees, including, without limitation, the Employer, and that he will
not seek any additional compensation, benefits or accommodations (including any
that may arise from a characterization of his separation as a retirement under
any Employer plans).

 

7.                                      Confidentiality.  Employee acknowledges
that, as an integral part of Employer’s business, Employer and its affiliates
have developed, and will develop, at a considerable investment of time and
expense, plans, procedures, methods of operation, financial data, lists of
actual and potential customers and suppliers, marketing strategies, plans for
development and expansion, customer and supplier data and other confidential and
sensitive information (collectively the “Employer Confidential Information”). 
Employee acknowledges that Employer and its affiliates have legitimate business
interests in protecting the confidentiality of that information.  Employee
acknowledges that in his position he has been and will be entrusted with that
information. Therefore, Employee acknowledges a continuing responsibility to
protect that information and agrees as follows:

 

(a)                                 Definition of Trade Secrets.  “Trade
Secrets” means data and information that Employer or any of its affiliates owns
or licenses including, but not limited to, technical or nontechnical data,
formulae, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans or lists of
actual or potential customers or suppliers, which (i) derive economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons or entities who can obtain
economic value from their disclosure or use, (ii) are the subject of efforts
that are reasonable under the circumstances to maintain their secrecy, and
(iii) are protected as trade secrets under applicable state law.

 

(b)                                 Definition of Confidential Information. 
“Confidential Information” means data and information relating to the business
of Employer or its affiliates, (i) which Employer or its affiliates have
disclosed to Employee, or of which Employee became aware as a consequence of or
in the course of his employment with Employer, (ii) which have value to Employer
or its affiliates, and (iii) which are not generally known to its competitors,
including but not limited to the Employer’s Confidential Information. 
Confidential Information will not include any data or information that Employer
or its affiliates have voluntarily disclosed to the public (except where
Employee made or caused that public disclosure without authorization), that
others have independently developed and disclosed to the public, or that
otherwise enters the public domain through lawful means.

 

(c)                                  Restrictions.  Employee agrees to treat as
confidential and will not, without the prior written approval of Employer in
each instance, use (other than in the performance of his duties of employment
with Employer or its affiliates), publish, disclose, copyright or authorize
anyone else to use, publish, disclose or copyright, any Confidential Information
or any Trade Secrets obtained during his employment with Employer or its
affiliates, whether or not the Confidential Information or Trade Secrets are in
written or other tangible form.  Additionally, this restriction will continue to
apply for a period of 2 years after the last day of the Transition Period (and,
in the case of a Trade Secret, for as long as that information

 

5

--------------------------------------------------------------------------------


 

remains a Trade Secret).  Employee acknowledges and agrees that the prohibitions
against disclosure and use of Confidential Information recited in this section
are in addition to, and not in lieu of, any rights or remedies that Employer or
its affiliates may have available under applicable state laws to prevent the
disclosure of Trade Secrets.  Employee understands that, notwithstanding any
other provision of this Agreement, Employee is not prohibited or in any way
restricted from reporting possible violations of law to a governmental agency or
entity, and Employee is not required to inform Employer if he makes such
reports.

 

(d)                                 Return of Materials.  Employee agrees that
all records, notes, files, drawings, documents, plans and like items, and all
copies of them, relating to or containing or disclosing Confidential Information
or Trade Secrets of Employer or its affiliates (i) which are made or kept by
Employee, or (ii) which are disclosed to him or come into his possession, are
and will remain the sole and exclusive property of Employer or its affiliates. 
Upon his termination of employment, Employer will deliver to his supervisor the
originals and all copies of any and all of the items described above together
with any material derived from, or containing portions of, any of the items
described above.

 

8.                                      Non-Competition.

 

(a)                                 As used herein, the term “Restriction
Period” shall mean the six month period immediately following the last day of
the Transition Period.

 

(b)                                 During the Transition Period and for the
duration of the Restriction Period thereafter, Employee shall not, except with
the prior written consent of Employer, directly or indirectly, own, manage,
operate, join, control, finance or participate in the ownership, management,
operation, control or financing of, or be connected as an officer, director,
employee, partner, principal, agent, representative, consultant or otherwise
with, or use or permit Employee’s name to be used in connection with, any
business or enterprise which owns or operates, or is actively seeking to own or
operate, a gaming or pari-mutuel facility located within 100 miles of any gaming
or pari-mutuel facility owned or operated by Employer or any of its affiliates
at such time.

 

(c)                                  The foregoing restrictions shall not be
construed to prohibit Employee’s ownership of less than 5% of any class of
securities of any corporation which is engaged in any of the foregoing
businesses and has a class of securities registered pursuant to the Securities
Exchange Act of 1934, provided that such ownership represents a passive
investment and that neither Employee nor any group of persons including Employee
in any way, either directly or indirectly, manages or exercises control of any
such corporation, guarantees any of its financial obligations, otherwise takes
any part in its business, other than exercising Employee’s rights as a
shareholder, or seeks to do any of the foregoing.

 

(d)                                 Employee acknowledges that the covenants
contained in Sections 7 through 9 hereof are reasonable and necessary to protect
the legitimate interests of Employer and its affiliates and, in particular, that
the duration and geographic scope of such covenants are reasonable given the
nature of this Agreement and the positions that Employee has held within
Employer.  Employee further agrees to disclose the existence and terms of such
covenants to any employer that Employee works for during the Restriction Period.

 

6

--------------------------------------------------------------------------------


 

9.                                      Non-Solicitation.  During the Transition
Period and for a period equal to one year after the last day of the Transition
Period, Employee will not, except with the prior written consent of Employer,
(i) directly or indirectly, solicit or hire, or encourage the solicitation or
hiring of, any person who is, or was within a six month period prior to such
solicitation or hiring, an executive or management employee of Employer or any
of its affiliates for any position as an employee, independent contractor,
consultant or otherwise or (ii) divert or attempt to divert any existing
business of Employer or any of its affiliates.

 

10.                               Miscellaneous.

 

(a)                                 Employee agrees and acknowledges that this
Agreement is not to be construed as an admission by Employer of any violation of
any federal, state or local statute, ordinance or regulation, constitutional
right, public policy, common law duty or contractual obligation.  Employer
specifically denies that it or any of its officers, directors or employees
engaged in any wrongdoing concerning Employee.  Accordingly, Employee agrees
that this Agreement should be neither admissible as evidence, nor discoverable,
in any judicial, administrative or other proceeding, except in a legal
proceeding concerning the enforceability of this Agreement or any of its terms. 
Should Employee be requested to disclose this Agreement or its terms in
connection with any judicial, administrative or other proceeding, Employee
agrees to immediately notify Employer and its General Counsel of the request and
further agrees that Employer has standing to object to the disclosure on his
behalf, as well as its own.  Assuming Employer objects to the request, Employee
agrees to await the final outcome of the objection before making any disclosures
about this Agreement or its terms.

 

(b)                                 All provisions of this Agreement are
severable and if any of them is determined to be invalid or unenforceable for
any reason, the remaining provisions and portions of this Agreement shall be
unaffected thereby and shall remain in full force to the fullest extent
permitted by law.  However, if the release provisions of Section 4(a) are
determined to be invalid or unenforceable for any reason, then this entire
Agreement shall be deemed null and void, and Employee will be obligated to
return to the Employer all payments received under Section 2 and any other
consideration obtained under the terms of this Agreement.

 

(c)                                  This Agreement shall be governed by and
interpreted under and in accordance with the laws of Pennsylvania, except to the
extent that Federal law applies.  Any suit, claim or cause of action arising
under or related to this Agreement shall be submitted by the parties hereto to
the exclusive jurisdiction of the courts of Pennsylvania or to the federal
courts located therein if they otherwise have jurisdiction.

 

(d)                                 This Agreement constitutes a complete and
final agreement between the parties and supersedes and replaces all prior or
contemporaneous agreements (including the Employment Agreement), offer letters,
severance policies, Employer plans, negotiations, or discussions relating to the
subject matter of this Agreement and no other agreement shall be binding upon
each or any of the Releasees, including, but not limited to, any agreement made
hereafter, unless in writing and signed by an officer of the Employer, and only
such agreement shall be binding against the Employer.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Employee is advised, and acknowledges that
he has been advised, to consult with an attorney before signing this Agreement.

 

(f)                                   Employee acknowledges that the Agreement
is written in a manner that he understands, and that he is signing this
Agreement voluntarily, with full knowledge of the nature and consequences of its
terms.

 

(g)                                  All executed copies of this Agreement and
photocopies thereof shall have the same force and effect and shall be as legally
binding and enforceable as the original.

 

(h)                                 Employee acknowledges that he has been given
up to twenty-one (21) days within which to consider this Agreement before
signing it and that any changes to this Agreement subsequently agreed upon by
the parties, whether material or immaterial, do not restart the period for
consideration.  Subject to Section 10(i) below, this Agreement will become
effective on the date of Employee’s signature hereof.

 

(i)                                     For a period of seven (7) calendar days
following his signature of this Agreement, Employee may revoke the Agreement,
and the Agreement shall not become effective or enforceable until the seven
(7) day revocation period has expired.  Employee may revoke this Agreement at
any time within that seven (7) day period, by sending a written notice of
revocation to the General Counsel and the Senior Vice President of Human
Resources of Employer. Such written notice must be actually received by the
Employer within that seven (7) day period in order to be valid.  If a valid
revocation is received within that seven (7) day period, this Agreement shall be
null and void for all purposes.  No payment of any amount set forth in Section 2
above will be made prior to the expiration of the seven (7) day revocation
period.  The Agreement shall not become effective or enforceable until after
this revocation period has expired.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have read, understand and do voluntarily execute
this Agreement, which consists of nine pages, as of the date first set forth
above.

 

EMPLOYER

EMPLOYEE

 

 

By:

/s/ Timothy J. Wilmott

 

/s/ Saul V. Reibstein

Name:

Timothy J. Wilmott

 

Saul V. Reibstein

Title:

President & Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Outstanding Equity Awards

 

Type of Award

 

Company

 

Grant
Date

 

Exercise
Price

 

Options
currently
exercisable

 

Outstanding
Award
Balance

 

Phantom Stock Units

 

PENN

 

2/19/2013

 

N/A

 

N/A

 

1,272

 

Phantom Stock Units

 

PENN

 

1/14/2014

 

N/A

 

N/A

 

25,000

 

Phantom Stock Units

 

PENN

 

7/23/2014

 

N/A

 

N/A

 

28,735

 

Non-Qualified Stock Options

 

PENN

 

1/6/2015

 

$

13.19

 

40,083

 

160,330

 

Non-Qualified Stock Options

 

PENN

 

2/9/2016

 

$

12.87

 

—

 

138,543

 

Performance Share Awards

 

PENN

 

2/9/2016

 

N/A

 

N/A

 

6,121

 

Phantom Stock Units

 

GLPI

 

2/19/2013

 

N/A

 

N/A

 

1,600

 

 

--------------------------------------------------------------------------------